Title: From Thomas Jefferson to Thomas Cooper, 30 May 1823
From: Jefferson, Thomas
To: Cooper, Thomas


 Dear Sir
Monticello
May 30. 23.
I am sorry to learn by your letter of the 6th that the genus irritabile vatum revive their persecutions against you in a state on whose liberal opinions I had believed that fanaticism had no hold. I still hope you will be safe under the wing of the legislature which has given such eminent proofs of their sense of your value to them. the question you ask with respect to this place is one which nothing of recent date enables me to answer. in our earliest form of a Central college you had evidence of the favorable dispositions of the board of visitors towards you. not but that even then there was some opposition, excited by the clamors of the same tritheistical hierophants, and listened to by some from fears respecting the success of our college. since the change of our institution into it’s present form, it’s commencement has been too indefinite and distant, and so continues to be, to have given occasion to any expression of sentiment among us, as to Professors; and especially as to yourself, whom we considered as firmly fixed in your new situation, attached by the marked favors of those who conduct it, and withdrawn from our legitimate views by the moral observances due to a sister institution. hence it has happened never to have become a subject of conversation among us; nor has any circumstance occurred to indicate either a change or continuance of disposition in our board. I presume however that the same persons who were anxious for your services before, would be so now, were you disengaged: and whether the scruples or alarms of others are strengthened or weakened, I have no data to decide. should the legislature remit our debt, as we hope, at their next session, we shall then have to take measures for engaging Professors. all eyes and wishes being turned to the University, I do not suppose that a private and rival school of either chemistry or law would be looked on favorably in this neighborhood. I hope however that the grounds for these enquiries on your part will vanish before the sounder views of the more enlightened patrons of science in that state; and that you will be left free to chuse for yourself whether to remain there or to look elsewhither.You inclose me a newspaper, supposing it to contain some editorial remarks, a letter of Ignatius Thompson Etc of interesting character. the one I recieve, the Columbian Register of New-Haven of May 10. contains no such matter, nor anything remarkable but the message of their Governor, which, like Bayes’s Prologue, might do as well for an Epilogue, and equally for either to one play as well as another. I presume you have laid your hand on a different paper from that intended. I salute you with constant friendship & respect.Th: Jefferson